DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ERIKA V. VASQUEZ NUÑEZ,
                             Appellant,

                                    v.

                  OSCAR A. MARROQUIN GARCIA,
                a/k/a Oscar Antonio Marroquin Garcia,

                                 Appellee.

                              No. 4D19-2913

                           [January 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
502018DR009120XXXXNB.

  Troy William Klein of Troy W. Klein, P.A., West Palm Beach, for
appellant.

  Oscar Antonio Marroquin Garcia, Jupiter, pro se.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.